      Case 1:18-cr-20044-DPG Document 30 Entered on FLSD Docket 12/09/2019 Page 1 of 1
                                 CO U RT M IN UTES                                    Page 1

                              M agistrate Judge Jacqueline Becerra
                        King BuildingCourtroom 10-6                       Date:12/9/2019 Time:10:00a.m.
Defendant:JOSE ESPANA M ARQUINEZ J#:18416-104 Case #:18-20044-CR-GAYLES
AUSA:      D                eX--                      Attorney: ROY KAHN (CJAIY
Violation: CONSPIRACYTO DISTRIBUTE COCAINEKNOW ING IT W OULD BEIM PORTED INTO THE UNITED STATES
Proceeding: Arraignm ent                                      CJA Appt:
Bond/PTD Held:C Yes C No      Recommended Bond:
Bond setat:STIP$250KCSB/NEBBIA                  Co-signedby:
 Nr surrenderand/ordonotobtainpassports/traveldocs                   Language:Spanish/
 C Reportto PTSas directed/or        x'saweek/monthby                Disposition'
                                                                                .
   phone:       x'saweek/month inperson
 r   Random urine testing by PretrialServices                              Reading of in -           .

     Treatm entas deem ed necessaw                                          ot cuiay p'ea enter-
                                                                           lury trfa, dem
 r   Refrain from excessive use ofalcohol                                  oandn: D?scoveryorderrou- - *
 C   Participate in mentalhealth assessment& treatment
 T Maintainorseekfull-timeemployment/education
 r Nocontactwithvictims/witnesses
 r   No firearms
                                                                                                         l
 r- Notto encum berproperty
 r- May notvisittransportation establishments
 r HomeConfinement/EledronicMonitoringand/or
     Curfew              pm to          am ,paid by
 r Allowances:M edicalneeds,courtappearances,attorneyvisits,
     religious,em ploym ent
 r Travelextendedto:                                                    '
 r Other:                                                             from SpeedyTrialclock
NEXT COURT APPEARANCE    oate:              Tim e:          Judge:                          Place:
ReportRE Counsel:
PTD/BondHearing'.
Prelim/ArraignorRemoval'
                       .
Status Conference RE:
D.
 A.R.ôh ,
        'il/'3S                                                      Timeincourt:             1h >1u.s
